                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


MARK T.J. SALARY,

                           Petitioner,

          v.                                    CASE NO. 19-3174-SAC

STATE OF KANSAS,

                           Respondent.


                              O R D E R

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254.

                              Background

     Petitioner was convicted in the District Court of Wyandotte

County of first-degree murder and arson. Following a remand to the

state district court, he is serving a sentence of life without

possibility of parole for 25 years. State v. Salary, 437 P.3d 953 (Kan.

2019).

     Petitioner commenced this action on September 10, 2019. On
November 1, 2019, the Court dismissed this matter without prejudice

due to petitioner’s failure to submit a corrected petition and motion

to proceed in forma pauperis as directed. On November 27, 2019, the

Court granted petitioner’s motion for order and advised him that he

may move to reopen this matter but must provide a petition on the

court-approved forms before such relief would be granted.

     On February 6, 2020, petitioner submitted a petition (Doc. 11),

two memoranda in support (Docs. 12 and 13), and a motion for leave
to proceed in forma pauperis (Doc. 14).

                              Discussion
       The petition and supporting memoranda present seven claims for

relief:


  1. The State of Kansas through its agent has established an
     illegal contract using its mechanism of fraud.
  2. The State of Kansas without petitioner’s knowledge or
     consent elected to do business with petitioner as a
     corporate franchise.
  3. At no time has petitioner waived his due process rights at
     common law.
  4. The State of Kansas failed to secure an indemnity bond
     within its accusatory instrument and/or its records.
  5. The State of Kansas in its course of doing business with
     the fictitious corporate franchise known as Mark T. Salary
     did so with an unauthorized representative of said
     fictitious corporate franchise.
  6. The State of Kansas has no subject matter jurisdiction to
     proceed for want of a contract of corporate franchise or
     other nexus.
  7. The State of Kansas through its agents has established an
     illegal contract utilizing mechanisms of fraud.


       Under the federal habeas corpus statute, a federal court may

grant habeas corpus relief only if a state court decision “resulted

in a decision that was contrary to, or involved and unreasonable

application of, clearly established Federal law, as determined by the
Supreme Court of the United States; or resulted in a decision that

was based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceeding.” 28 U.S.C. §2254

(d).

       Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts directs that a presiding judge must promptly

review a petition, and if it plainly appears that the petitioner is

not entitled to relief, must dismiss the petition. The Court has
carefully examined the materials submitted by the petitioner and

concludes that he has not presented a petition that states a viable
claim for relief. First, the majority of petitioner’s allegations

concern fraud, contract, indemnity, and corporate franchise entities.

These claims do not appear to have any relevance to petitioner’s

convictions of murder and arson and do not state an arguable ground

for habeas corpus relief. Therefore, the claims in Grounds 1, 2, 4,

5, 6 and 7 do not state a ground for relief.

     Next, although petitioner alleges a violation of due process in

Ground 3, the memorandum in support again fails to identify any

relevance to his conviction or confinement and also fails to show that

he properly exhausted any claim alleging a federal due process

violation by presenting it to the Kansas courts. Instead, the portion

of his supporting memorandum concerning this claim addresses the

preamble of the United States Constitution and petitioner’s status

as “a beneficiary of thee constitution of thee United States” [sic].

Doc. 12, pp. 8-10. Therefore, this claim also fails to state a claim

for relief.

                             Conclusion

     Because the corrected petition does not state an arguable claim
for relief, the Court declines to reopen this matter. No certificate

of appealability will issue.

     IT IS, THEREFORE, BY THE COURT ORDERED the Court declines to

reopen this matter.

     IT IS FURTHER ORDERED petitioner’s motion for leave to proceed

in forma pauperis (Doc. 14) is denied as moot.

     IT IS SO ORDERED.

     DATED:   This 21st day of February, 2020, at, Kansas.


                               S/ Sam A. Crow
SAM A. CROW
U.S. District Judge
